Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
the method, as recited by claims 1-3, 5-14 and 16-18, particularly comprising: forming a stacked powder structure on a substrate comprising a previously formed ceramic fiber preform, the stacked powder structure comprising a binder layer and a powder layer on the binder layer, wherein forming the stacked powder structure comprises forming the binder layer by depositing a binder with a spray nozzle on the substrate and forming the powder layer on the binder layer by depositing a powder on the binder layer, and infiltrating the stacked powder structure and the previously formed ceramic fiber preform with molten silicon metal or silicon alloy, thereby forming a CMC component including a densified composite feature on the CMC component; or 
the method, as recited by claims 19-20, particularly comprising: forming a stacked powder structure on a substrate comprising a previously formed ceramic fiber preform, the stacked powder structure comprising a first binder layer, a first powder layer on the first binder layer, a second binder layer on the first powder layer, and a second powder layer on the second binder layer, wherein forming the stacked powder structure comprises forming the first binder layer by depositing a binder with a spray nozzle on the substrate, and infiltrating the stacked powder structure and the previously formed ceramic fiber preform with molten silicon metal or silicon alloy, thereby forming a CMC component including a densified composite feature on the CMC component.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered and are persuasive.  
Applicant has amended independent claims 1 and 19 to overcome the present rejections. As amended, independent claim 1 recites a method comprising: forming a stacked powder structure on a substrate comprising a previously formed ceramic fiber preform, the stacked powder structure comprising a binder layer and a powder layer on the binder layer, wherein forming the stacked powder structure comprises forming the binder layer by depositing a binder with a spray nozzle on the substrate and forming the powder layer on the binder layer by depositing a powder on the binder layer, the binder comprising at least one of phenolic resin, poly(furfuryl alcohol), and polycarbosilane, and the powder comprising silicon carbide; and heating the stacked powder structure to pyrolyze the binder, and infiltrating the stacked powder structure and the previously formed ceramic fiber preform with molten silicon metal or silicon alloy, thereby forming a CMC component including a densified composite feature on the CMC component. Independent claim 19 is amended analogously.
	The Examiner agrees that the prior art of record does not disclose such limitations as recited by claims 1 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744